DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
Claims 1-15 are directed towards an apparatus (i.e., a system for applying a building material and a mixer). The material worked upon or the process of using the apparatus is viewed as recitation of intended use and is given patentable weight only to the extent that structure is added to the claimed apparatus (see MPEP § 2112.01 I and § 2114-2115 for further details).
Claim Objections
Claim 1 is objected to because of the following informalities: the recitation “the drive module and the mixing chamber module are realized so as to be separable from one another” in lines 10-11 is unnecessarily redundant and grammatically awkward. The Examiner recommends simplifying the claim language such that it reads “the drive module and the mixing chamber module are configured to be separable from one another.” Appropriate correction is required.
Claim 5 is objected to because of the following informalities: the recitation “drum module and a shaft module are realized so as to be separable from one another” in lines 2-4 is unnecessarily redundant and grammatically awkward. The Examiner recommends simplifying the claim language such that it reads “drum module and a shaft module are configured to be separable from one another.” Appropriate correction is required.
Claim 7 is objected to because of the following informalities: the recitation “the drum of the drum module is realized in one piece” in lines 2-3 and “the drum of the drum module is realized in a  Appropriate correction is required.
Claim 12 is objected to because of the following informalities: the recitation “the conveying element is realized as a screw conveyor” in line 2 should read “the conveying element is configured to be removable from the agitating shaft.”  Appropriate correction is required.
Claim 15 is objected to because of the following informalities: the recitation “the drive module and the mixing chamber module being realized so as to be separable from one another” in lines 5-6 is unnecessarily redundant and grammatically awkward. The Examiner recommends simplifying the claim language such that it reads “the drive module and the mixing chamber module are configured to be separable from one another.” Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 2: the recitation “the mixer is situated in each case in a region of the site of application” in lines 2-3 is unclear as the phrase “in each case” renders the claim indefinite. This recitation is indicative there are a plurality of cases and it is not clear if this recitation is referring to certain cases or all cases in regards to the recitation “in each case.” 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-8, 10-12 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ZHENG et al. (CN 105666640; of record, citations drawn to the translated version provided therewith).
As to claim 1: ZHENG discloses a printer head 1 provided on a bracket 12 which is installed in a casing 10 of a 3D printer (i.e., system for applying a building material) (page 22, paragraph 6; FIGs. 7-8); where molten material is extruded from the printer nozzle 1 as it is moved along the bracket 12 (i.e., movement device for changing a site of application within a space) and printed on a printing platform 14 (page 22, paragraph 7). Hence, ZHENG reads on the claimed system for applying a building material, the system including a movement device for changing a site of application with a space. 

Moreover, ZHENG discloses the printer head 1 (i.e., mixer) including drive assembly 16 (i.e., drive module), which is connected to one end of the screw protruding from the cylinder/barrel 2 (i.e., mixing chamber module) and used to drive the screw 5 (page 22, paragraph 2). ZHENG further discloses the screw 5 having a driving section 54 which includes a mating plane 50 (i.e., second coupling element) extending out of the barrel 2 for connecting with the driving plane (i.e., first coupling element) provided on the rotation shaft of the transmission mechanism 19 included in the driving assembly 16  (page 22, paragraph 3; FIG. 2; FIG. 7). Consequently, ZHENG reads on the claimed mixer including a drive module with a first coupling element and a mixing chamber module with a second coupling element, wherein the drive module and the mixing chamber module are realized so as to be separable from one another by means of the coupling elements, and wherein the drive module and the mixing chamber module are operatively connected together by means of the coupling elements when the system is in an application state (abstract; summary of invention). 
As to claim 2: ZHENG remains as applied above. ZHENG further reads on the claimed mixer being arranged on a head of the movement device so that the mixer is situated in each case in a region of the site of application (see the rejection of claim 1; see FIGs. 7-8).
As to claim 3: ZHENG remains as applied above. ZHENG further reads on the claimed drive module being arranged on the movement device (FIGs. 7-8), wherein the mixing chamber module is also 
As to claim 5: ZHENG remains as applied above. ZHENG further reads on the claimed mixing chamber module including a drum module (i.e., cylinder/barrel 2) and a shaft module (i.e., screw 5) which are realized so as to be separable from one another (page 20, paragraph 7; FIG. 2).
As to claim 6: ZHENG remains as applied above. ZHENG further reads on the claimed drum module including a drum with at least one inlet (i.e., material inlet 20) and one outlet (i.e., nozzle 6) as well as a distal closure (i.e., discharge end). 
As to claim 7: ZHENG remains as applied above. ZHENG further reads on the claimed drum of the drum module is realized in one piece and/or wherein the drum of the drum module is realized in a tubular manner (FIGs. 1-2).
As to claim 8: ZHENG remains as applied above. ZHENG further reads on the claimed proximal closure and/or the distal closure includes a protection plate on a side which faces toward the drum (page 22, paragraph 1; FIG. 2 – discharge end).
As to claim 10: ZHENG remains as applied above. ZHENG further reads on the claimed shaft module including the second coupling element, the proximal closure and an agitating shaft (i.e., threaded section 52), wherein the agitating shaft is operatively connected to the second coupling element (FIG. 2). 
As to claim 11: ZHENG remains as applied above. ZHENG further reads on the claimed wherein the agitating shaft is fitted with pins on a first portion, and/or wherein the agitating shaft has on a second portion a conveying element which is operatively connected to the agitating shaft and, as a result, to the second coupling element (FIG. 2). 
As to claim 12: ZHENG remains as applied above. ZHENG further reads on the claimed wherein the conveying element is realized as a screw conveyor and/or wherein the conveying elements is realized so as to be removable from the agitating shaft (FIG. 2). 
As to claim 15: ZHENG remains as applied above and therefore reads on the claimed mixer for use in a system comprising: a drive module with a first coupling element; and a mixing chamber module with a second coupling element, the drive module and the mixing chamber module being realized to be separable from one another by the coupling elements, and drive module and the mixing chamber module being operatively connected together by the coupling elements when the system is in an application state (see the rejection of claim 1).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over ZHENG et al. (CN 105666640; of record, citations drawn to the translated version provided therewith) in view of HARRE et al. (US 2009/0279382; US equivalent of EP 1836992, made of record in the IDS filed 01/14/2020). ZHENG discloses the subject matter of claim 1 above under 35 USC 102. 
As to claim 4: ZHENG remains as applied above. ZHENG discloses the claimed drive module and the mixing chamber module being operatively connected together in the application state (page 22, paragraph 3). Though, while ZHENG discloses the rotating shaft, included in the transmission mechanism 19 of the driving assembly 16, having a driving plane (i.e., first coupling element) which cooperates with the mating plane 50 (i.e., second coupling element) of the driving section 54 of the screw 5 to enable coaxial rotation of the rotation shaft and the screw 5; ZHENG fails to explicitly disclose the claimed first coupling element and the second coupling element each comprise a toothing. 
However, HARRE teaches an improved device for mixing and dispensing multi-component materials, comprising a drive shaft for driving a mixer wherein the mixer can be placed on the drive shaft in a first and a second position ([0008]; [0025]; [0056]). HARRE further teaches the drive shaft including an engagement section and a guiding section, and the mixer including a blind hole and an engagement 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the hexagonal cross-sections of the mixer and the drive shaft engagement sections taught by HARRE into ZHENG. Doing so is a simple substitution of one known element (i.e., hexagonal cross-sections of the mixer and the drive shaft engagement sections taught by HARRE) for another (i.e., the mating plane and driving plane taught ZHENG) for the predictable result of allowing transmission of a torque from the drive shaft to the mixer when the mixer is placed on the drive shaft. 

Claims 9 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over ZHENG et al. (CN 105666640; of record, citations drawn to the translated version provided therewith) in view of AUSTIN et al. (US 2014/0252668; US equivalent of WO 2013/064826, made of record in the IDS filed 01/14/2020). ZHENG discloses the subject matter of claim 6 above under 35 USC 102. 
As to claim 9: ZHENG remains as applied above. ZHENG discloses the drum (i.e., cylinder/barrel 2) including at least one first inlet (i.e., material inlet 20) in a first end region of the drum (FIG. 2), and wherein the outlet (i.e., nozzle 6) is arranged in a second end region of the drum (FIG. 2). Though, ZHENG fails to disclose the claimed drum including at least one second inlet in a first end region of the drum. 
However, AUSTIN teaches a delivery apparatus for the deposition of cementitious material to a nozzle 13, the spatial position and orientation of which nozzle can be controlled robotically ([0050]), where the nozzle 13 part of the deposition head 6 which forms part of a multi-function print head 101 ([0051]). AUSTIN teaches an embodiment of the deposition head in which a first material and a second 
It would have been prima facie obvious to one of ordinary skill in the art to incorporate the first and second entry points in an end region of the mixing chamber of the deposition head taught by AUSTIN into ZHENG. Doing so is combining prior art elements according to known methods for the predictable result of supplying two materials in a controlled way to arrive at the desired multi component material ratio in order mix and extrude the multi component material for building an object.
As to claim 13: ZHENG and AUSTIN remain as applied above. ZHENG, modified by AUSTIN, further teach the claimed drive module including a support device which is connected to the distal closure in the application state (see [0051] and FIG. 1 of AUSTIN), and wherein the distal closure has at least one bearing for the agitating shaft (see [0053] and FIG. 2 of AUSTIN). 
As to claim 14: ZHENG and AUSTIN remain as applied above. ZHENG, modified by AUSTIN, further teach the claimed wherein the first component includes a pumpable concrete and wherein the second component includes an accelerating admixture (see [0021]; [0022]; [0050]; [0060]; [0070]; [0073]). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: PIERONI (US 2004/0257909) teaches a dispensing and mixing tip for reactive materials (abstract); NIEDERBERGER (US 2018/0093373) teaches a concrete printer including a work head with a concrete printer nozzle and reinforcement gripper in the form of a robotic arm (FIG. 4); and ENSAULT et al. (US 2019/0194072) teaches a deposition head on a robot which is moved by a drive unit and the robot including a mixer to mix mortar with a rheology-modifying agent ([0066]).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAILEIGH KATE DARNELL/Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743